COWART, Judge.
This is a petition for a writ of common law certiorari to review a circuit court order denying a writ of certiorari to review a non-final order of a county court relating to discovery in a criminal case.
We deny the petition because it demonstrates neither the jurisdiction of this court1 nor any basis for a decision that the circuit court exceeded its jurisdiction or departed from the essential requirements of law.2
PETITION DENIED.
ORFINGER and COBB, JJ., concur.

. The petition is not accompanied by an appendix, as required by Florida Rule of Appellate Procedure 9.100(e), containing the order of the circuit court from which it can be determined that the petitioner is the real party in interest, that the circuit court order is final [Fla.R. App.P. 9.030(b)(2)(B)], and that the petition is timely [Fla.R.App.P. 9.100(c)],


. The petition purports to seek review of a circuit court order, yet the relief sought is the quashing of the county court order, the county court judge is named as respondent and served and all argument is directed toward the action of the county court.